Citation Nr: 1427164	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000 and on additional Reserves duty, to include active duty for training (ACDUTRA).    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously remanded in February 2012 for additional development.  In August 2011, a hearing was held before the undersigned; a transcript of this hearing is of record.  

The Board has reviewed the Veteran's VA electronic and paper claims file to ensure that the complete record was considered.


FINDINGS OF FACT

The Veteran does not currently have any left elbow diagnosis or pathology.


CONCLUSION OF LAW

Service connection for a left elbow disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims in a June 2006 letter prior to the initial April 2007 rating decision, as well as a February 2012 statement of the case and October 2012 supplemental statement of the case.  These explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged any notice was inadequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In February 2012, the Board remanded the matter for a VA examination, which was conducted in June 2012.  The examiner expressed familiarity with the history of the disability, conducted thorough examinations, and provided a clear rationale to support the etiological opinion provided.  The Board finds nothing to suggest that the examination and opinion are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

STRs indicate the Veteran hyperextended his elbow in May 2001 during a period of ACDUTRA, and was thereafter diagnosed with left tricep atrophy with possible tear/avulsion of tendon medial triceps.  Subsequent STRs and postservice treatment records contain no mention of diagnoses for a left elbow or arm condition.

On June 2012 VA examination, the examiner indicated the Veteran had a previous diagnosis of a left elbow muscle strain, but opined that his injuries during service were acute and had resolved without residuals, citing to the lack of any medical treatment or evidence of such a disability persisting.  Notably, the examiner found no current signs of any left elbow pathology or diagnosis.

While the Board acknowledges the Veteran has made several statements regarding the existence of a current left elbow disability and finds no reason to question the veracity of his statements, the Veteran is only competent as a lay person to identify observable symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Therefore, he is not competent to diagnose a current chronic left elbow disability.  Nothing in his STRs suggests that his left tricep diagnosis was chronic.  Notably, the Veteran himself testified during his August 2011 hearing that he had not sought treatment for his left elbow disability since service, albeit attributing it to financial difficulty.  Nonetheless, as the June 2012 VA examiner is singularly competent to provide medical diagnoses and supports his findings with citation to relevant medical history, the Board therefore finds his opinion more probative as to a left elbow diagnosis (or lack thereof).  Absent any medical evidence to the contrary, it is persuasive.  Accordingly, the preponderance of the evidence shows the Veteran does not have a current left elbow disability, and the appeal must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


